            Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 1 of 46 Page ID #:1
$2 5HY &ULPLQDO&RPSODLQW 5HYE\86$2RQ           ‫ ܆‬2ULJLQDO‫'܆‬XSOLFDWH2ULJLQDO


                                 81,7('67$7(6',675,&7&2857                                              
                                                                                                                        
                                                                                                                             




    03/29/2021                                            IRUWKH                                          03/29/21
                                                                                                                      

            DVE                               &HQWUDO'LVWULFWRI&DOLIRUQLD                                    mba
                                                                                                                                



 8QLWHG6WDWHVRI$PHULFD

                   3ODLQWLII

                   Y                                               &DVH1R 8:21-mj-00214-DUTY

 'DULXV0RRUH

                   'HIHQGDQW

                              &5,0,1$/&203/$,17%<7(/(3+21(
                             2527+(55(/,$%/((/(&7521,&0($16

          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI

2QRUDERXWWKHGDWH V RI2FWREHULQWKHFRXQW\RI2UDQJHLQWKH&HQWUDO'LVWULFWRI&DOLIRUQLDWKH

GHIHQGDQW V YLRODWHG

            Code Section                                             Offense Description

            86& D                                      6ROLFLWDWLRQDQGUHFHLSWRI
                                                                     UHPXQHUDWLRQLQUHWXUQIRUUHIHUULQJD
                                                                     SDWLHQWRUSDWURQDJHWRDUHFRYHU\
                                                                     KRPHRUFOLQLFDOWUHDWPHQWIDFLOLW\

          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV

          Please see attached affidavit.

          _ &RQWLQXHGRQWKHDWWDFKHGVKHHW
                                                                                               /s/
                                                                                    Complainant’s signature

                                                                         .DWKOHHQ,.HQQHG\6SHFLDO$JHQW )%, 
                                                                                      Printed name and title
 $WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\WHOHSKRQH
                                                                VRI)HG5&U
                                                                             & LP
                                                                                P 3
                                                                                   3 E\
                                                                                           \\WH
                                                                                               W OHSK
                                                                                                   SKRRQQQH

 'DWH              March 29, 2021
                                                                                        Judge’s signature

 &LW\DQGVWDWH 6DQWD$QD&DOLIRUQLD                                +RQ-RKQ'(DUO\860DJLVWUDWH-XGJH
                                                                        + - K ' ( O 86 0 L W W - G
                                                                                     Printed name and title
 Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 2 of 46 Page ID #:2



                                AFFIDAVIT
     I, Kathleen I. Kennedy, being duly sworn, declare and

state:

                            I. INTRODUCTION
     1.     I am a Special Agent (“SA”) of the Federal Bureau of

Investigation (“FBI”) and have been so employed for more than 23

years.    I have specialized in the investigation of health care

fraud for six years and have prior investigative experience in

other fraud investigations, including money laundering.           I have

received training from the FBI and other public and private

organizations in the investigation of health care fraud on a

variety of health care fraud schemes including health care

provider fraud, kickback schemes, and health care fraud

investigations involving opioids and addiction treatment

facilities.   I have been the lead investigator in a variety of

health care fraud investigations.       I have participated in the

execution of numerous search warrants in investigations

pertaining to health care fraud.        As a result of my training and

experience, I am familiar with the federal laws relating to

health care fraud and common health care fraud techniques and

schemes.

     2.     In the course of this investigation and my

investigation of other health care fraud schemes, I have

(1) interviewed numerous persons; (2) reviewed numerous records

and pertinent data; (3) read interviews and other reports

written by other law enforcement officers; and (4) become




                                    1
 Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 3 of 46 Page ID #:3



familiar with the manner and means by which health care fraud

schemes are operated.

     3.   Through my training and experience I have become

familiar with a variety of schemes used to defraud health care

benefit programs, including the billing of insurance for

services that were unnecessary or never provided to patients,

and the payment of illegal remunerations, or “kickbacks,” to

doctors, patients, and patient marketers (also known as

“recruiters” or “brokers”) as an enticement to refer patients

for expensive medical services or products such as laboratory

tests, diagnostic tests, home health care, power wheelchairs,

orthopedic braces, and treatment of substance abuse.

     4.   Based on my training and experience, I am also

familiar with methods perpetrators use to conceal such illegal

payments from insurance auditors and law enforcement, including

by generating and using cash, or by employing contracts and

invoices to disguise kickback payments as legitimate business

service expenses, like billing, collections, payroll, marketing,

consulting, or office space rental.

     5.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from other agents and witnesses.           In

preparing this affidavit, I conferred with other FBI personnel

who are involved in health care fraud investigations involving

addiction treatment facilities as well as Detectives from the

California Department of Insurance (“CDI”) and Special Agents

(“SAs”) of the United States Office of Personnel Management,


                                    2
 Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 4 of 46 Page ID #:4



Office of the Inspector General (“OPM-OIG”) who are assisting

the FBI in conducting this investigation.        This affidavit is

intended to show merely that there is sufficient probable cause

for the requested warrant and does not purport to set forth all

of my knowledge of or investigation into this matter.

                      II.   PURPOSE OF AFFIDAVIT
     6.   This affidavit is made in support of a criminal

complaint against DARIUS MOORE, for a violation of Title 18,

United States Code, Section 220(a)(1) (solicitation and receipt

of remuneration in return for referring a patient or patronage

to a recovery home or clinical treatment facility) (the “SUBJECT

OFFENSE”), as follows:

          a.    On or about October 5, 2020, in Orange County,

California, within the Central District of California, and

elsewhere, DARIUS MOORE knowingly and willfully solicited and

received remuneration, including a kickback, bribe, and rebate,

namely, the following payments, directly and indirectly, overtly

and covertly, in cash and in kind, in return for referring a

patient or patronage to a recovery home or clinical treatment

facility, namely, an approximately $16,000 electronic payment

drawn from STONE RIDGE RECOVERY’s Bank of America checking

account and sent to the JP Morgan Chase bank account held in the

name of MOORE RECOVERY SOLUTIONS LLC and controlled by defendant

MOORE.

     7.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and


                                    3
 Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 5 of 46 Page ID #:5



witnesses.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

     8.      I submit that probable cause exists that DARIUS MOORE

is engaged in activities that include the SUBJECT OFFENSE.

Specifically, he is believed to be soliciting and receiving

illegal payments from addiction rehabilitation facilities in

exchange for finding patients to accept services, and of

offering and paying kickbacks to other patients to receive

purported services from such facilities, which are then billed

to the patients’ insurance providers, in a scheme commonly

referred to as “body brokering” of addicted patients.

     A.      Overview of Drug and Alcohol Rehabilitation
     9.      From conversations either I or FBI colleagues I have

consulted with have had with other investigators and with

individuals in the substance abuse treatment industry, from

listening to recordings confidential human sources conducted

with subjects of this and other investigations, from information

provided to me or other law enforcement colleagues by

cooperative subjects of these investigations and from listening

to recordings made by those cooperative subjects with other

subjects, from reviewing emails and other digital evidence from

this and other investigations, and from publicly available

information I or FBI colleagues have read about the substance

abuse treatment industry, I know the following:

             a.   When a person first enters addiction treatment,

he or she receives a clinical assessment to determine the type


                                    4
 Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 6 of 46 Page ID #:6



of treatment is best fitted for that person.         The first step in

treatment may involve a medically supervised withdrawal, often

called detoxification or “detox.”       Detoxification uses

medication to help people withdraw from alcohol or drugs and can

take place on a regular medical ward of a hospital, in a

specialized inpatient detoxification unit, or on an outpatient

basis with close medical supervision.        Detoxification may take

several days to a week or more.       It is not a treatment but the

first step that can prepare a person for treatment.

          b.      Following detoxification, a patient will enter a

treatment program.    The treatment program could be outpatient,

hospital inpatient, or residential inpatient.         Outpatient

treatment is given at a program site while the patient lives on

his or her own.    The patient is expected to attend regular

counseling sessions and other appointments.         Care frequency

depends on the program, with some requiring daily attendance and

others meeting one to three times per week.         Outpatient care

usually lasts from about two months to one year.          Hospital

inpatient treatment is generally 24-hours-a-day/7-days-a-week

care usually connected to a hospital or clinic and provides

detox and rehabilitative care.      People with serious mental or

medical concerns, as well as substance use disorders, are the

most likely to use hospital inpatient treatment (“dual

diagnosis”).   Residential treatment is one in which the patient

lives in a facility that is not connected to a hospital.

They’re best for people without stable living or work

situations, and/or who have limited or no family support in


                                    5
 Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 7 of 46 Page ID #:7



treatment.     They also help people with very serious disorders

who have been unable to get and stay sober or drug free in other

treatment.     Residential care usually lasts from a few months to

a year.    Once a patient has completed intensive treatment, he or

she may temporarily stay in transitional housing, often called

“sober homes”, while continuing to receive treatment and support

with recovery.

             c.   To treat opioid or alcohol addiction, a hospital

or residential facility may offer Medication-Assisted Treatment

(“MAT”).   MAT is the use of FDA-approved medications, in

combination with counseling and behavioral therapies, to provide

a “whole-patient” approach to the treatment of substance abuse

disorders.     Opioid treatment programs (“OTPs”) provide MAT for

individuals diagnosed with an opioid use disorder.          Federal law

requires patients who receive treatment in an OTP to receive

medical, counseling, vocational, educational, and other

assessment and treatment services, in addition to prescribed

medication.

             d.   The FDA has approved several different

medications to treat opioid addiction and alcohol dependence.

Some of the medications used in MAT are controlled substances

due to their potential for misuse.       Methadone, buprenorphine,

and naltrexone are used to treat opioid dependence and addiction

to short-acting opioids such as heroin, morphine, and codeine,

as well as semi-synthetic opioids like oxycodone and

hydrocodone.




                                    6
 Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 8 of 46 Page ID #:8



          e.    Substance abuse residential treatment facilities

provide services, such as individual or group therapy sessions,

to assist patients in overcoming their addictions.          There are

varying levels of treatment provided based on the severity of

the addiction, including Partial Hospitalization Programs

(“PHP”), Intensive Outpatient Programs (“IOP”), and Outpatient

Programs (“OP”).    PHPs, IOPs, or OPs can be billed to insurance

companies when they are medically necessary, provided by, or

overseen by, licensed medical professionals, and their services

are lawfully rendered.

          f.    Pursuant to guidelines published by the U.S.

Department of Health and Human Services, Substance Abuse and

Mental Health Services Administration, Center for Substance

Abuse Treatment (“SAMHSA”), PHPs are formal substance abuse

treatment programs that provide services to patients with mild

to moderate symptoms of withdrawal that are not likely to be

severe or life-threatening and that do not require 24-hour

medical support.    PHPs are considered a “step down” from an

inpatient detoxification program.

          g.    According to SAMHSA’s Guidelines, IOPs are formal

substance abuse treatment programs that adhere to a set of

formal guidelines.    IOPs must be overseen by a qualified

professional.   Patients must receive a thorough evaluation to

determine the stage and severity of their illness, including

medical and mental disorders.      Qualified medical personnel must

assign patients to a formal treatment plan.         The IOP is




                                    7
 Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 9 of 46 Page ID #:9



accountable for the treatment or referral of the patient to

additional services as necessary.

             h.   According to SAMHSA’s Guidelines, OPs, also known

as “aftercare” or "continuing care," are traditional outpatient

treatments that followed residential or intensive outpatient

treatment.    This type of treatment is generally associated with

mutual help support groups such as the 12-Step programs used by

Alcoholics Anonymous and Narcotics Anonymous.

             i.   SAMHSA’s Guidelines provide that substance abuse

treatment programs, particularly IOPs and PHPs, include the

following core services:     orientation and intake; bio-

psychosocial assessment; individual treatment planning; group

and individual counseling; psycho-educational programming; case

management; integration into mutual-help and community based

support groups; 24-hour crisis coverage; medical treatment;

substance use screening via urine or breath tests; vocational

and/or educational services; psychiatric evaluation and

psychotherapy; medication management; and transition or

discharge planning.

     B.      Overview of Fraud and Kickbacks in Drug and Alcohol
             Addition Rehabilitation
     10.     From my training and experience, I know the following

regarding the common modus operandi of fraud and kickbacks in
the context of drug and alcohol addiction rehabilitation

treatment:

             a.   Patient brokers (also referred to as “body

brokers”) or marketers are individuals who recruit patients and



                                    8
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 10 of 46 Page ID #:10



direct them to particular treatment facilities in exchange for a

fee or some type of compensation.

            b.   This practice is a violation of California

Insurance Code Section 750(a) that prohibits anyone engaged in

the practice of processing, presenting, or negotiating claims,

including claims under policies of insurance, from offering,

delivering, receiving, or accepting any commission or other

consideration, whether in the form of money or otherwise, as

compensation or inducement to any person for the referral or

procurement of clients, cases, patients, or customers.

            c.   In October 2018, the “Eliminating Kickbacks in

Recovery Act” (“EKRA”), codified at 18 U.S.C. § 220, was enacted

into law, and specifically designated paying or receiving

payment for the referral of patients to recovery homes, clinical

treatment facilities, or laboratories to be a violation of

federal law.

            d.   The patient brokers are paid on a per-patient

basis an amount that depends on the anticipated reimbursement

rate of the patient’s insurance policy.        To recruit patients,

patient brokers often promise patients money, as much as a few

hundred to a few thousand dollars, depending on the length of

stay and the anticipated value of the patient’s insurance

benefits.

            e.   I understand patient brokering has created a

situation where substance abusers with no desire to stop using

drugs are able to gain income from their insurance benefits by

periodically participating in treatment programs.          I have also


                                    9
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 11 of 46 Page ID #:11



been told by persons in the industry that legitimate facilities

that refuse to pay patient brokers have had to cease business

for lack of patients.

          f.    The facilities and the patient brokers understand

that it is illegal to pay patient brokers on a per-patient

basis, so they have devised structures to disguise the payments,

including making the payments in cash, or by creating sham

contracts and invoices that allege the patient broker is

providing hourly services, such as consulting or counseling, to

prospective patients and their families.        Since the enactment of

EKRA in October 2018, facilities and patient brokers have taken

additional measures to hide the referral fees by entering into

sham contracts that describe the provision of marketing services

under a fixed-rate recurring monthly or bi-weekly fee.           Such

contracts typically state in writing there is no relationship

between the payment and the number or value of patient

referrals, but they conceal an unwritten verbal quota agreement

between the facility operators and patient broker for the number

or value of patient referrals the broker is required to provide.

          g.    The facilities generally know patient brokers pay

patients and give patients drugs, but they maintain deniability

by discharging patients who admit they were paid and stopping

work with particular patient brokers as soon as such actions

become overtly known.     Even so, these patient marketers continue

to refer patients to the facility, but through other

intermediary patient marketers.       Facility operators further

insulate themselves from the illegal activities by working with


                                    10
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 12 of 46 Page ID #:12



intermediate marketers who employ less scrupulous sub-tier

marketers.

     C.      Background on the SUBJECT TREATMENT FACILITIES
     11.     The following is background information regarding

addiction treatment facilities discussed in this affidavit

(collectively, the “SUBJECT TREATMENT FACILITIES”), which are

believed to be paying kickbacks to MOORE in exchange for patient

referrals as part of the target “body brokering” and health care

fraud scheme.

             1.   GET REAL
     12.     GET REAL RECOVERY INC. (“GET REAL”) is a corporation

organized and existing under the laws of the state of California

and headquartered at 30290 Rancho Viejo Road, Suite 204, San

Juan Capistrano, California 92675.       I reviewed public corporate

documents available on the California Secretary of State’s

website.     GET REAL was incorporated on February 22, 2011, and

the initial registered agent was Subject 1.         In a corporate

filing on May 3, 2019, Owner 1 was listed as the chief executive

officer, chief financial officer, and secretary and the

registered agent was changed to Subject 2.          The corporation

described itself as an outpatient behavioral health treatment

facility.    The corporate document was signed by Subject 2,

identified as a director of the corporation.         In a corporate

filing on January 22, 2020, GET REAL filed a document with the

California Secretary of State that indicated there had been no

change in corporate information since the previous filing.




                                    11
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 13 of 46 Page ID #:13



     13.    During the investigation, I obtained bank records from

Wells Fargo Bank for a checking account in the name of GET REAL.

The account was opened on July 2, 2014, and Subject 1 was one of

the account signatories.     On April 25, 2019, a new signature

card for the account was filed with Wells Fargo Bank.           The

original account signatories were removed and Owner 1 and

Subject 2 were added.     Based on evidence gathering during the

course of the investigation, I believe that Owner 1 and Subject

2 had purchased GET REAL from its original owners in April 2019.

     14.    According to a publicly available website, GET REAL

purportedly offers PHP, IOP, and OP programs to patients as well

as dual-diagnosis treatment programs.

     15.    During the investigation, I obtained claims data from

Anthem Blue Cross Blue Shield (“Anthem”) which confirmed that

GET REAL submitted claims for reimbursement to Anthem for

services.   From approximately May 14, 2019, through October 14,

2020, GET REAL submitted claims for approximately 172

individuals and was paid by Anthem approximately $3,929,912 on

those claims.

     16.    I also obtained claims data from United Health Group

(“UHG”) which confirmed that GET REAL submitted claims for

reimbursement for services.      From approximately June 13, 2019,

(after Owner 1 and Subject 2 took control of the entity) until

October 14, 2020, GET REAL submitted claims for approximately 39

individuals and was paid by UHG approximately $683,828 on those

claims.




                                    12
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 14 of 46 Page ID #:14



             2.   HEALING PATH DETOX and HEALING PATH RECOVERY
     17.     HEALING PATH DETOX LLC (“HEALING PATH DETOX”) is a

limited liability corporation organized and existing under the

laws of the state of California and headquartered at 7661

Amberleaf Circle, Unit 1, Huntington Beach, California 92648.            I

reviewed public corporate documents available on the California

Secretary of State’s website.      HEALING PATH DETOX was

incorporated on July 29, 2016.      The document was signed by

Subject 2    In a corporate document filed August 6, 2020, Owner 1

was identified as a manager, chief executive officer, and the

registered agent.    (As noted above, Owner 1 also holds executive

positions at GET REAL, and Subject 2 is its registered agent.)

     18.     HEALING PATH RECOVERY LLC (“HEALING PATH RECOVERY”) is

a limited liability corporation organized and existing under the

laws of the state of California and is headquartered at 3188

Airway Ave., Building L, Costa Mesa, California 92626.           I

reviewed public corporate documents available on California

Secretary of State’s website.      The entity was originally

incorporated on January 9, 2014, by Subject 3.         Subject 2 was

the registered agent.     On February 15, 2017, a document was

filed with the California Secretary of State, converting the

corporation to a limited liability corporation.          Subject 3 was

identified as the president and Subject 2 was identified as the

secretary.    On February 21, 2018, a corporate document was filed

that identified Subject 2 as the entity’s president, manager,

and registered agent.     On April 10, 2020, a corporate document

was filed that stated there had been no change in any of the


                                    13
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 15 of 46 Page ID #:15



information on the previously filed corporate documents.           I

reviewed the content of a publicly available website under the

name HEALING PATH RECOVERY and noted that it operates as a

substance abuse treatment center under the name HEALING PATH

RECOVERY.   It purportedly offers detoxification, PHP, IOP, and

OP programs to patients as well as dual-diagnosis treatment

programs.   Based upon the above information, I believe that

HEALING PATH DETOX and HEALING PATH RECOVERY are sister

organizations.

     19.    During the investigation, I obtained claims data from

Anthem for both HEALING PATH DETOX and HEALING PATH RECOVERY.

The entities submitted claims using two different tax

identification numbers.     A review of the claims data revealed

that HEALING PATH DETOX used the entity name HEALING PATH

RECOVERY on some of the claims.       From approximately August 4,

2015, through October 13, 2020, HEALING PATH DETOX or HEALING

PATH RECOVERY submitted claims for approximately 237 individuals

and was paid by Anthem approximately $3,562,179 on those claims.

            3.   STONE RIDGE and LANDMARK
     20.    STONE RIDGE RECOVERY INC. (“STONE RIDGE”) is a

corporation organized and existing under the laws of the state

of California and headquartered at 24951 Sandridge Circle,

Laguna Hills, California 92653-5893.        I reviewed public

corporate documents available on the California Secretary of

State’s website.    STONE RIDGE was incorporated on October 31,

2017, and as of the most recent corporate filing on August 13,

2019, listed Owner 2 as the chief executive officer, chief


                                    14
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 16 of 46 Page ID #:16



financial officer, and secretary.        STONE RIDGE operates as a

substance abuse treatment center.        I reviewed a publicly

available website for STONE RIDGE and learned that it

purportedly offers detoxification, PHP, IOP, and OP programs to

patients as well as dual-diagnosis treatment programs.           STONE

RIDGE has a sister treatment facility LANDMARK RECOVERY LLC

(“LANDMARK”), which shares the same owners and a business

office.    Based on the investigation, I know that the facilities

operate separately but transfer clients between them.

     21.    During the investigation, I obtained bank records from

Bank of America for checking account XXXX4782 (“BofA 4782”) in

the name of STONE RIDGE RECOVERY INC. for the approximate time

period of December 11, 2017, through November 30, 2020.           On July

16, 2019, the name on the account was changed to STONE RIDGE

RECOVERY INC. d/b/a LANDMARK RECOVERY LLC.         Owner 2 was the sole

signatory on the account.

     22.    During the investigation, I obtained claims data from

Anthem which confirmed that STONE RIDGE submitted claims for

reimbursement for services.      From approximately July 16, 2018,

through November 2, 2020, STONE RIDGE submitted claims for

approximately 67 individuals and was paid by Anthem

approximately $927,913 on those claims.

     23.    I also obtained claims data from Anthem for LANDMARK,

which confirmed that LANDMARK submitted claims for

reimbursement.   From approximately July 19, 2019, through

October 15, 2020, LANDMARK submitted claims for 24 individuals

and was paid by Anthem approximately $581,253 on those claims.


                                    15
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 17 of 46 Page ID #:17



                  III. STATEMENT OF PROBABLE CAUSE
     24.    The FBI, with assistance from the CDI and OPM-OIG, is

conducting an investigation into health care fraud and body

brokering being engaged in by individuals and the owners and/or

operators of addiction treatment facilities located in Orange

County, California.    One of those subjects is DARIUS JARELL

MOORE.    Specifically, MOORE is believed to be soliciting and

receiving illegal kickbacks from addiction rehabilitation

facilities in exchange for finding patients to accept services,

and of paying kickbacks to other patients to receive services

from such facilities, which are then billed to the patients’

insurance providers as part of a body brokering and health care

fraud scheme.   Other subjects of investigations into body

brokering and health care fraud schemes are the persons

identified herein as CHS-1 and CHS-2.

     25.    I know that it is a common modus operandi of body
brokering and health care fraud schemes for perpetrators to

supply opioids and other drugs to addicted patients, to ensure

that they provide urine samples that test positive for drug use,

thus helping to ensure that the addicted patients qualify for

insurance reimbursements for addiction treatment.

     A.     Development of Cooperation by CHS-1 and CHS-2
     26.    I am the case agent for the related investigation into

CHS-1 and CHS-2, and another non-cooperating co-conspirator

Broker 1 for their involvement in a body brokering and health

care fraud scheme similar in manner to MOORE’s conduct.           In late

September 2020, as part of the investigation, I and my


                                    16
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 18 of 46 Page ID #:18



colleagues executed search warrants at CHS-1’s and CHS-2’s

residences in California.     Another warrant was executed on a

vehicle registered to CHS-1, which investigators later

determined was in fact being used by Broker 1 at the time.

Neither CHS-1 nor CHS-2 were located during the execution of the

warrants, as both were out of state at the time, though Broker 1

was present at the apartment shared by him and CHS-1.           Broker 1

consented to be interviewed and provided what I believe was a

minimized statement about his involvement in patient body

brokering, and he did not discuss MOORE.         During the search, FBI

agents seized from a desk located in the bedroom used by Broker

1 and his girlfriend three small plastic baggies containing a

bluish white substance.     During the search of his apartment,

Broker 1 identified the substance as fentanyl.         Subsequent

testing by the Drug Enforcement Agency’s laboratory confirmed

that the substance was fentanyl.         During the search, a large

amount of cash was also seized from a vehicle registered to CH-

1.

     27.   After the search warrants were executed, CHS-1 and

CHS-2 contacted the investigation team through an attorney and

agreed to cooperate.     They each retained local counsel and

traveled to the Central District of California, where they

submitted to separate proffer interviews handled by myself and

another FBI agent working with me.        During those proffers, and

in subsequent interviews CHS-1 and CHS-2 admitted to engaging in

a health care fraud and kickback scheme involving referrals of

body brokered patients to addiction treatment facilities,


                                    17
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 19 of 46 Page ID #:19



including regarding MOORE’s involvement in a similar kickback

scheme with his own brokered patients.        Both CHS-1 and CHS-2

have also conducted consensually recorded conversations, over

the telephone in our presence or in person, with subjects of

this investigation and related investigations, including

recordings during which MOORE was also captured discussing

kickback payments for brokered patients. 1
     28.   CHS-1 had consensually recorded conversations with

Owner 1, the CEO of HEALING PATH DETOX and GET REAL; with Owner

2, the CEO of STONE RIDGE; as well as with MOORE directly.            CHS-

2 had consensually recorded meetings with the owners, operators,

or employees of other addiction treatment facilities located in

Orange County, California.      The recorded conversations confirmed

the information provided by CHS-1 and CHS-2 regarding their

involvement in a scheme to broker individuals to addiction

treatment facilities in exchange for payments from those

facilities.

     B.    Interviews with CHS-1
     29.   During the interviews, CHS-1 told me and/or my

colleagues the following, among other things:




     1 CHS-1 has no known criminal history. CHS-2’s criminal
history includes a misdemeanor conviction for possession of an
altered controlled substance. CHS-2 currently has pending
felony charges of possession of a controlled substance and
possession of marijuana. Both CHS-1 and CHS-2 are cooperating
in the hope of receiving sentencing benefits in the expected
prosecution against them stemming from this investigation.
Based on their cooperation to date, including their proffers,
follow-up investigation, and their participation in recorded
meetings, I consider CHS-1 and CHS-2 to be reliable cooperators.

                                    18
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 20 of 46 Page ID #:20



            a.   CHS-1 was paid by addiction treatment facilities

in Orange County to refer patients to those facilities.           He/she

was paid by multiple addiction treatment facilities, including

HEALING PATH DETOX, GET REAL, and STONE RIDGE.         He/she worked

with CHS-2 in the brokering business and used a corporate entity

he/she created, identified here as “CHS Business A,” to receive

payments from the facilities.      The amount that a facility paid

CHS-1 for a patient depended on the value of the patient’s

insurance policy to the facility and how long the patient stayed

at the facility.

            b.   CHS-1 explained that following the passage of the

federal EKRA law, facilities insisted on having a written

contract with a corporate entity created by him/her, to cover

the payments made by the facility to CHS-1.         The written

contract purported to be a marketing contract in which CHS-1’s

corporate entity, the CHS Business A, provided marketing

services to raise the awareness of the facility’s services to

other health care providers, potential clients, and the general

public.    The terms of the written contract stated that the

facility would pay the CHS Business A a flat monthly rate as

payment.    CHS-1 told me, however, that the actual agreement

between himself/herself and the facility was that he/she would

locate and refer patients with substance addictions to the

facility and the facility would pay him/her on a per-person

basis, the amount of the payment was dependent upon the health

insurance policy that the patient had.        He/she did not engage in

any marketing efforts on behalf of the facility.          I know from my


                                    19
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 21 of 46 Page ID #:21



training and experience that other corrupt sober living homes in

the Central District of California are utilizing this method to

conceal kickbacks in the wake of EKRA.         CHS Business A had a

contract with HEALING PATH DETOX in which it paid CHS Business A

$60,000 per month.     CHS Business A also had a contract with GET

REAL in which it paid it $40,000 per month.         The owner of STONE

RIDGE did not insist that CHS-1 sign a written contract.

            c.    Each month, CHS-1 had a conversation with the

controlling owner or operator of each facility in which he/she

had placed patients.     They negotiated the amount owed to CHS-1

for each patient he/she had referred that month.          The facility

owner and CHS-1 kept track of the amount agreed to for each

patient and compared it to the monthly payment the facility made

to CHS Business A.    From this analysis, they would agree whether

CHS-1 had met his obligation or if he was “ahead,” or “up”

meaning the facility owed him/her more than it had paid him/her

that month.

            d.    CHS-1 worked with CHS-2 in the body brokering

business.     CHS-2 has his/her own corporate entity, identified

here as “CHS Business B.”     If CHS Business B did not have a

contract with a facility, then the facility paid CHS Business A

for patients both CHS-1 and CHS-2 placed in it.          CHS-2, through

CHS Business B, had a contract with HEALING PATH DETOX under

which it paid $25,000 per month.         CHS Business B did not have a

contract with GET REAL so CHS-2 referred clients to GET REAL

using CHS Business A.




                                    20
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 22 of 46 Page ID #:22



           e.     CHS-1 paid the patients, whom he/she called

“clients,” he/she referred to facilities.        He/she paid them

using money transfer services such as Square, Venmo, or Western

Union, or he/she paid them cash.         Most of the brokered clients

knew that he/she was going to be paid by the facility for the

referral and knew CHS-1 would be willing to pay them.           The

clients themselves would negotiate with CHS-1 the amount he/she

would pay them.

           f.     In 2020, CHS-1 was introduced to MOORE by CHS-2.

CHS-1 had previously heard of MOORE and knew him to be a broker

who worked primarily with facilities in Los Angeles, California.

CHS-1 wanted to stop brokering and leave California.          CHS-1

informed the facility owners of his/her plans.         Owner 1 of

HEALING PATH DETOX and GET REAL, having also met MOORE, wanted

CHS-1 to mentor MOORE so that MOORE could replace CHS-1 when

CHS-1 left California.     In March 2020, Owner 1 arranged for a

telephone conversation between himself, CHS-1, and MOORE to

discuss MOORE taking over for CHS-1 in the brokering business in

Orange County.

           g.     CHS-1 was aware that MOORE had his own contract

with HEALING PATH DETOX and GET REAL but the owners of other

facilities were not familiar enough with MOORE to be comfortable

with working with him.     In late July or early August 2020,

following the March 2020 telephone call noted above, CHS-1

arranged a meeting with MOORE, CHS-2, and Owner 2 of STONE

RIDGE.   CHS-1 wanted to introduce Owner 2 to CHS-2 and MOORE so

Owner 2 would be comfortable working with them.          But Owner 2,


                                    21
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 23 of 46 Page ID #:23



not yet comfortable with MOORE or CHS-2, wanted CHS-1 to be the

contact for any patients MOORE or CHS-2 referred to STONE RIDGE,

or another facility controlled by Owner 2, LANDMARK.          In

September 2020, MOORE, through CHS-1, referred three patients to

STONE RIDGE.

           h.     MOORE did not know the owners or operators at

other facilities used by CHS-1, including TRUVIDA RECOVERY and

another facility, OCEAN VALLEY BEHAVIORAL HEALTH LLC.           MOORE

used CHS-1 to refer one client to each of those facilities in

September 2020.    The facilities were to pay CHS Business A and

CHS-1 would then pay MOORE for those referrals.

     C.    Interviews with CHS-2
     30.   During the interviews, CHS-2 told me the following:

           a.     CHS-2 admitted he/she was engaged in a scheme to

receive payments from addiction treatment facilities in exchange

for finding patients who were willing to enter the treatment

programs in exchange for money and the information he/she

provided was similar to what CHS-1 provided to me and my

colleagues.     CHS-2 engaged in this scheme with his/her business

partner, CHS-1.     CHS-2’s corporate entity, CHS Business B,

received payments from the facilities.        Consistent with CHS-1’s

statements, CHS-2 has known MOORE for around a year and knows

MOORE to be involved in body brokering with facilities including

HEALING PATH.

           b.     CHS Business B had written marketing contracts

with some facilities that purported to show that CHS Business B

had been hired to make telephone calls to prospective patients


                                    22
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 24 of 46 Page ID #:24



or engage in other marketing activities in an effort to find

patients for the facility.      But CHS-2 told me that he/she never

engaged in such any marketing efforts and has never provided any

facility with any kind of invoice or document to support that

any such activity took place.      The actual agreement between CHS-

2 and the facility was that CHS-2 would refer patients who have

health insurance to the facility and in exchange the facility

will pay him/her on a per-patient basis.

          c.     CHS Business B had a contract with HEALING PATH

DETOX in which it paid CHS Business B $25,000 per month.           CHS

Business B did not have a contract with GET REAL or STONE RIDGE

so CHS-1’s corporate entity, CHS Business A, was paid for any

patient CHS-2 referred to them.

          d.     The amount of the facility was willing to pay

CHS-2 depended on the patient’s insurance policy, and how many

days the patient stayed in the facility.

          e.     It was the facilities’ practice to pay CHS

Business B a flat rate twice a month under the terms of the

written contract.    For those facilities with whom CHS Business B

did not have a written contract, the payments were sent to CHS

Business A and CHS-1 forwarded the funds owed to CHS-2 to CHS

Business B.    At the end of the month, CHS-2 had a conversation

with the facility owner or operator to discuss the clients under

the terms of the verbal contract, including confirming that a

client entered the facility, how many days the client stayed in

the facility, and how much the insurance company paid the

facility on the claims submitted.        If the contract with the


                                    23
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 25 of 46 Page ID #:25



facility was with CHS Business A rather than CHS Business B, the

facility had that conversation with CHS-1 or had a joint

conversation with CHS-2 and CHS-1.        CHS-2, CHS-1, and/or the

facility owner/operator then reached an agreement on the value

of the clients referred that month.       That figure was then

compared to the monthly payment made by the facility and a

determination would be made whether CHS-2 was “ahead” or “up.”

In those cases, the amount owed by the facility was carried over

to the next month.    If CHS-2 was “down” or “behind” for that

month, then he/she would attempt to refer more clients or

clients who would be valued higher by the facility to make up

the amount he/she was down.      CHS-2 preferred to be “ahead”

because then the facility didn’t put so much pressure on him/her

to find patients.

           f.   CHS-2 brokered patients for the following

facilities, among others: HEALING PATH DETOX, GET REAL, and

STONE RIDGE.

     D.    Consensually Recorded Conversations
     31.   During the course of the investigation, CHS-1

conducted a consensually recorded meeting with Owner 1 and the

admissions personnel for HEALING PATH DETOX and GET REAL.           CHS-1

also had consensually recorded telephone conversations with

Owner 2 of STONE RIDGE and MOORE.        Relevant to the discussion

below, these recordings occurred soon after agents executed the

warrants noted above at locations including CHS-1’s and CHS-2’s

residences and interviewed related individuals.




                                    24
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 26 of 46 Page ID #:26



           1.     Meeting at HEALING PATH DETOX
     32.   On October 1, 2020, CHS-1 conducted a consensually

recorded meeting at 7661 Amberleaf, Huntington Beach,

California, the listed address of HEALING PATH DETOX.           The

meeting occurred in one of the garages located at the rear of

the property which contains a 4-unit apartment building in which

HEALING PATH DETOX’s office and residential facility are

located.   At that meeting were CHS-1, Owner 1, and two HEALING

PATH DETOX employees who work in admissions, Employee 1 and

Employee 2.     CHS-1 also met with Employee 3, who is employed by

GET REAL in admissions.     CHS-1 was there to negotiate the

month’s-end settlement with HEALING PATH DETOX and GET REAL.

While CHS-1 was present, MOORE arrived to conduct his month’s-

end settlement negotiations.      CHS-1 remained in the room for

MOORE’s discussion with Employee 3 of GET REAL.          I have listened

to the recording of the meeting and interviewed CHS-1 to confirm

the identity of the speakers and what was shown to him during

the meeting.    The excerpts below are from the recording.

     33.   During the meeting at HEALING PATH DETOX, CHS-1 told

Owner 1 that he/she had decided to “lay low” since law

enforcement had found drugs and cash in the apartment and car

(i.e., referring the September 2020 searches described above).
CHS-1 told Owner 1 he/she was concerned that law enforcement

would think he/she was involved in drug trafficking if they saw

Broker 1’s bank activity in which CHS-1 regularly wire

transferred him money, which Broker 1 then withdrew as cash.

Owner 1 told CHS-1 “it is illegal for a treatment center to do


                                    25
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 27 of 46 Page ID #:27



per-head marketing, but I don’t think, yeah, I think marketers

are allowed to pay marketers any way they want.          Although it’s

never been examined or really come up.        That’s not, that’s not

the focus.    The focus is on treatment centers paying per head.”

     34.     Owner 1 then criticized how CHS-1 ran his/her

operation, telling him/her that his/her organization was full of

chaos because he/she hired “sub-par” people, which I understand

to refer to Broker 1 and others the investigation has identified

as low-level brokers who are or were also patients at addiction

treatment facilities.     Owner 1 told CHS-1 that “DARIUS [MOORE]

doesn’t have any problems like that.        He placed 16 people last

month inpatient plus everyone he placed in Get Real.          So, he’s

at the point now where he’s placing like 30 people a month.”

From my training and experience, I recognize that Owner 1 was

saying that, in the prior month, MOORE had referred 14 patients

to GET REAL and 16 patients to HEALING PATH DETOX (30 total) as

part of his body brokering business, and that MOORE’s work in

recruiting brokered patients was superior to CHS-1’s.

     35.     The recording captures that, while CHS-1 was present

at HEALING PATH DETOX and GET REAL, MOORE arrived.          CHS-1 and

MOORE were recorded discussing one of MOORE’s clients who CHS-1

had referred to a facility that did not deal with MOORE

directly.    Neither MOORE nor CHS-1 could recall the name of the

facility to which CHS-1 had placed the client.         CHS-1 agreed to

contact Owner 2 of STONE RIDGE to see if the client was at his

facility.

             a.   The recording then captures a conversation


                                    26
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 28 of 46 Page ID #:28



between MOORE and Employee 3.      (As noted above, Employee 3 is an

employee of GET REAL who helped compile logs of brokered

patients for tracking amounts owed to body brokers for the prior

month in exchange for brokered patients.)        MOORE and Employee 3

discussed the clients MOORE had placed into the facility and the

value of those clients.     This conversation was captured over

CHS-1’s recording device.     MOORE, seen referring to his cellular

phone in the video portion of the recording made by CHS-1, read

off the client’s name from the phone, and Employee 3 confirmed

MOORE’s information.     The names of the patients have been

abbreviated.

     MOORE: [Looking at his cell phone] So for [R.A.] . . .

     Employee 3: [Holding laptop] Uh huh.

     MOORE: It’s thirty-six hundred.

     Employee 3: One sec.     Uh, yes.

     MOORE: For [J.], it’s eleven hundred.

     Employee 3: Yes.

     MOORE: [C.] is twenty-two hundred.

     Employee 3: Yes.

     MOORE: [K.] is twenty-two hundred.

     Employee 3: Yes

     MOORE: [K.] is forty-four hundred.

     Employee 3: Uh, yes, wait, no, forty-two.

     MOORE: Yeah, forty-two hundred.        Uh, [C.] is twenty-
     two hundred.

     Employee 3: Yep.



                                    27
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 29 of 46 Page ID #:29



    MOORE: [D.] is eleven.

    Employee 3: Yes.

    MOORE: [T.] is eleven.

    Employee 3: Yes.

    MOORE: [A.] is twenty-two hundred.

    Employee 3: [A.], yes.

    MOORE: [R.] is twenty-two hundred.

    Employee 3: Wait.

    MOORE: [R.G.].

    Employee 3: Yes.

    MOORE: [D.] and [R.] are twenty-two hundred.

    Employee 3: Yes, uh, hold on, their last week was IOP.

    MOORE: Okay.

    Employee 3: So, the last week, um, they went into IOP
    on the 20th.

    MOORE: Okay, so then that’s one week of, so then it’s
    two thousand.

    Employee 3: Yeah.

    MOORE: So, that’s where, the, that’s where
    [unintelligible] okay and then [J.] is eleven hundred.
    [J.] made days today

    Employee 3:     Yes

    MOORE: And then [D.] is eleven hundred.

    CHS-1: Damn, you got a client with my name and
    everything.

    Employee 3: Yeah, uh, not yet, he’s gonna go, well,
    hold on, oh, that’s his last one, yes, he was in, he
    got here twice in the month of September.

    MOORE: Yeah, so then he made days this time.

                                    28
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 30 of 46 Page ID #:30



        Employee 3: Yes.

        MOORE: The first time he didn’t.

        Employee 3: No.

        MOORE: So did you add the, the, that, that time for
        [D.] making days today.

        Employee 3: [D.] is making days today and he is at
        eleven.

        MOORE: Okay and that’s added already.

        Employee 3: Yeah that’s on there.

        MOORE: Okay alright.

        CHS-1: Alright, I’m going to [Owner 2’s] bud.

        MOORE: Yeah, alright.   You were just here to get the
        replay?

        CHS-1: To see how much motivation.

             b.   I reviewed claims data received from Anthem and

UHG to identify the GET REAL patients R.A. and R.G., who were

discussed by name by MOORE and Employee 3 in the above

conversation but are identified in this affidavit by initials

only.    In the claims data received from UHG, I identified claims

submitted by GET REAL for R.A.      The first date of service was

July 16, 2020 and continued until September 28, 2020.           GET REAL

was paid by UHG approximately $81,105 on those claims.

             c.   I also located claims for R.G.      GET REAL

submitted claims with dates of service from September 28, 2020,

until October 9, 2020, several days after the above conversation

occurred.    There were earlier dates of service in the claims

data for R.G., starting February 18, 2020, through March 6,



                                    29
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 31 of 46 Page ID #:31



2020; April 21, 2020, through June 29, 2020; and August 8, 2020,

through August 15, 2020.     UHG paid GET REAL for the claims

submitted for R.G.

            2.   Conversations with Owner 2 of STONE RIDGE
      36.   On October 1, 2020, CHS-1 had a telephone conversation

with Owner 2 of STONE RIDGE.      CHS-1 made the call in my presence

and because the call was on speakerphone, I was able to overhear

it.   The call was also consensually recorded.

            a.   In the call, Owner 2 told CHS-1 that MOORE had

called and wanted to meet with him/her.        CHS-1 told Owner 2 that

MOORE probably wanted to talk to him/her about “his people

because four or five of them are his.”        From my knowledge of the

investigation, including from debriefing CHS-1, CHS-1 meant that

some of the people he/she had referred to Owner 2’s entities

were MOORE’s clients, and thus that MOORE wanted to meet with

CHS-1 to discuss kickbacks owed to MOORE for MOORE’s role in

supervising the four or five body brokered patients.          (CHS-1 and

MOORE in fact held a consensually recorded phone call right

after CHS-1 finished speaking with Owner 2)

      37.   On October 2, 2020, CHS-1 had another telephone

conversation with Owner 2.      CHS-1 placed the call on

speakerphone so I was able to overhear it and it was

consensually recorded.

            a.   During the conversation, Owner 2 said to CHS-1

“Let’s go over the list” and then proceeded to mention patients

by name and often gave the name of their insurance carrier.            The

two then agreed on an amount for each patient.         At one point,


                                    30
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 32 of 46 Page ID #:32



after Owner 2 mentioned patient A.M. (referred to by name in the

call), CHS-1 said “I don’t know if that one is mine or DARIUS’ ”

— i.e., MOORE’s.     Owner 2 replied “I think his is [sic] [A.(2)],
[J.], and [D.R.].”    Owner 2 then asked CHS-1 if he should “work

out” the price with MOORE to which CHS-1 replied, “I think they

are all Blue Crosses” (i.e., that they all have Blue Cross
health insurance plans).     Owner 2 asked CHS-1 if he/she (CHS-1)

was receiving any money for placing MOORE’s clients with Owner

2.   Initially, CHS-1 denied it but later asked Owner 2 to give

him $500 for each patient.      Owner 2 agreed to pay $4,500 for

each patient.   CHS-1 asked if Owner 2 could pay MOORE directly

rather than through CHS Business A.        Owner 2 agreed.    They

continued to discuss each patient and how much Owner 2 was to

pay CHS-1 for referring them.      CHS-1 asked Owner 2 to pay MOORE

an additional $4,000.     I understand from speaking with CHS-1

that CHS-1 owed that amount to MOORE for another patient who had

been brokered, and CHS-1 was thus asking Owner 2 to pay an extra

$4,000 to MOORE on CHS-1’s behalf, and to reduce payment to CHS-

1 by the same amount, as a way of CHS-1 paying the debt.           CHS-1

told Owner 2 that CHS-1 owed MOORE that much for another of

MOORE’s clients that CHS-1 had placed in different facility.

Owner 2 agreed and then summed up the amounts agreed to for the

clients as MOORE would get $16,000 and CHS-1 would get $25,000.

Owner 2 then continued the discussion, negotiating deductions

from the amount owed to CHS-1 because of lower-than-expected

payments from insurance companies for clients previously

referred to STONE RIDGE by CHS-1.        This discussion did not


                                    31
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 33 of 46 Page ID #:33



include any deductions from the amount STONE RIDGE was to pay

MOORE.

     E.    Communication with MOORE
     38.   On October 1, 2020, CHS-1 had a conversation with

MOORE through text messages.      MOORE texted CHS-1 from a

telephone number that CHS-1 used to speak with Moore during

consensually monitored calls.      The text messages concerned

clients that MOORE referred to facilities through CHS-1.           Some

of the text messages regarded the law enforcement activity that

had occurred in this investigation, as described above.           CHS-1

told MOORE that he has been “laying low” as a result.           MOORE

wanted CHS-1 to pay him for his clients.        MOORE then sent a list

of the clients to CHS-1.     Below I have included the text

messages without correcting any typographical errors, but I have

abbreviated the patient names.      The text messages said:

     MOORE: “Yo call me when you can // Hit me back. Can we
     settle soon? // I’m overdue on more than a few”

     CHS-1: “Yea. I gotta go meet [Owner 2 of STONE RIDGE]
     and then I got you”

     MOORE: “If I give you a list of clients I have in with
     you. Can you tell me where they are? // Only 2 of my
     clients are at SR [i.e., STONE RIDGE] // I have 5
     clients in with you now. // Only two of them are at SR
     // I have [D.R.]. (SR) [J.]. (SR) [A.(1).]? [A.(2)]?
     [P.]? // Those 3 clients I don’t know where they are.
     Yo yo”

     CHS-1: “Waiting for [Owner 2 of STONE RIDGE] to get
     back to me so we can do numbers // But he’s gonna cut
     you your own check // But I will call around to try to
     figure out where the rest of them are. Which policies
     were they // And I think one is at [redacting facility
     name]”

     MOORE: “[D.R.] is a blue // He’s at Stoneridge // [J.]
     is a blue // Stoneridge”


                                    32
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 34 of 46 Page ID #:34



     CHS-1: “Some are at landmark”

     MOORE: “[A.(1)] is a multi”

     CHS-1: “I believe and one at o[] v[] // Which one is
     that? She might be t[]. [redacted facility names]”

     MOORE: “I have all low payers and [A.(1)]. I know for
     a fact is at [redacting facility name]. // Her
     admissions date is the 9/23 so we’re chilling with
     her. // So [A.(1)]. – T[] [redacted facility name]
     9/23 [J.] – Stoneridge 9/13 [D.] – Stoneridge 9/11
     [A.(2)] -? 9/12 [P.] -? 9/18

     39.    On October 2, 2020, immediately after CHS-1 finished

his telephone conversation with Owner 2 discussed above, he

called MOORE.    CHS-1 placed the call on speakerphone so I was

able to overhear it.     The call was also consensually recorded.

They discussed MOORE’s clients and to which facility CHS-1 had

placed them.     CHS-1 told MOORE that Owner 2 was going to send

MOORE a wire payment which included $4,000 for each of MOORE’s

four clients plus another $4,000 to pay him what CHS-1 owed

MOORE for another of MOORE’s clients CHS-1 placed in a different

facility.

            a.    I reviewed the Anthem claims data for STONE RIDGE

and LANDMARK and identified claims submitted by LANDMARK for two

of the patients for whom I was able to obtain a full name from

the communications with MOORE and Owner 2, A.M. and D.R.

            b.    LANDMARK submitted claims to Anthem for A.M. with

a starting date of service of September 19, 2020 and continued

through September 27, 2020.      The claims were submitted on

October 5, 2020, and Anthem paid only $500 on the claims.

LANDMARK submitted claims to Anthem for D.R. with a starting

date of service of September 11, 2020, and continued through


                                    33
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 35 of 46 Page ID #:35



September 29, 2020.     LANDMARK was paid by Anthem $15,600 on

those claims.     These claims are thus consistent with the above

discussion in early October about patients sent to Owner 2’s

facilities, as they discussed funds owed for patients referred

the prior month (September).

     F.    Financial Analysis
     40.   During this investigation, I obtained bank records

from JP Morgan Bank for a checking account opened by MOORE in

the name of his corporate entity, MOORE RECOVERY SOLUTIONS LLC,

for the approximate time period of January 23, 2020, when the

account was opened, until September 30, 2020.         MOORE was the

sole signatory on the account.      A review of those records

revealed that MOORE deposited checks from GET REAL and HEALING

PATH DETOX.   I also found one wire transfer from CHS-1’s entity

CHS Business A.    In the debits to the account, I found money

transfers to at least one patient identified in the

conversations above, R.G., who was discussed during MOORE’s

meeting with Employee 3 of GET REAL.        During the investigation

into CHS-1 and CHS-2, I obtained financial records for accounts

controlled by them, both in their own names and in the name of a

corporate entities that they controlled.        Analysis of subpoenaed

financial records has shown that CHS-1, CHS-2, and MOORE have

each received hundreds of thousands of dollars from various

SUBJECT TREATMENT FACILITIES in the same approximate time frame.

CHS-1 and CHS-2 admitted to me that these funds were paid to

them by facilities in exchange for patient referrals.           Since the

deposits into MOORE’s corporate account are similar to those


                                    34
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 36 of 46 Page ID #:36



seen in CHS-1’s and CHS-2’s, I believe this confirms that MOORE

is also engaged in body brokering and is being paid by

facilities to do so.

     41.   Relevant to the financial analysis, during the

investigation, I have identified corporations controlled by CHS-

1, CHS-2, and MOORE:

           a.    From the State of Florida’s Secretary of State, I

obtained a copy of the Articles of Organization for an LLC held

in CHS-1’s name, which was incorporated on September 22, 2017.

The records identify CHS-1 as the entity’s manager.

           b.    From the State of Pennsylvania’s Department of

State, I obtained a copy of the Articles of Organization for CHS

Business A, which was organized by CHS-1 on September 24, 2018.

           c.    From the State of California’s Secretary of

State, I obtained a copy of the Articles of Organization for

MOORE RECOVERY SOLUTIONS LLC, which was organized by MOORE on

December 30, 2019.

     42.   On January 23, 2020, MOORE opened checking account

XXXX9621 at JP Morgan Chase Bank (“Chase 9621”) under the name

MOORE RECOVERY SOLUTIONS LLC.      MOORE was the sole signatory on

the account.    Deposited into the account from approximately

April 9, 2020, through September 30, 2020, were checks or wire

transfers from GET REAL which totaled approximately $107,000 and

from HEALING PATH DETOX totaling approximately $60,000.           On

August 21, 2020, a wire transfer from CHS Business A for $11,000

was credited to the account.




                                    35
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 37 of 46 Page ID #:37



     43.    During this investigation, I have obtained bank

records for Wells Fargo Bank checking account XXXX3729 under the

name GET REAL RECOVERY for the approximate time period of

October 28, 2019 through February 28, 2021.         The signatories on

the account were Owner 1 and Subject 2        This account was opened

after Owner 1 and Subject 2 purchased GET REAL from the prior

owners.    I found in the account activity additional payments

made to MOORE RECOVERY SOLUTIONS during the approximate time

period of October 1, 2020 through November 2020 that totaled

approximately $210,000.     So, my investigation to date has found

at least $317,000 paid to MOORE’s LLC from GET REAL.

     44.    While the bank records for MOORE RECOVERY SOLUTIONS

that I have obtained thus far in the investigation do not reveal

any deposits from STONE RIDGE RECOVERY, I have obtained bank

records for STONE RIDGE RECOVERY through November 30, 2020.

Those records revealed that in October 2020, STONE RIDGE

RECOVERY sent three wire transfers from its BofA 4782 account to

MOORE RECOVERY SOLUTIONS’ Chase 9621 account.         The first wire

transfer for $16,000 was sent October 5, 2020.         (I.e., the
SUBJECT OFFENSE.)    The second wire transfer, for $20,000, was

sent October 20, 2020, and the third wire transfer, for $5,500,

was sent October 22, 2020.      I believe these transfers confirms

that MOORE is engaged in body brokering and being paid by STONE

RIDGE RECOVERY.

     45.    During the investigation into CHS-1, I obtained bank

records for his corporate entities from Wells Fargo Bank and

Bank of America.    The Wells Fargo Bank records were for the


                                    36
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 38 of 46 Page ID #:38



approximate time period of January 2015 through October 2019.

When those accounts were closed, CHS-1 opened accounts at Bank

of America, and I have obtained records for those accounts for

the approximate time period of October 2019 through October

2020.    CHS-1 was the sole signatory on all the accounts.         I

reviewed the deposited items into those accounts and found

deposits from STONE RIDGE, GET REAL, and HEALING PATH DETOX

totaling hundreds of thousands of dollars.

        46.   I reviewed the source of the funds deposited into

these accounts and found credits from HEALING PATH DETOX, GET

REAL, and STONE RIDGE.     From STONE RIDGE, the deposits into all

of CHS-1’s accounts totaled approximately $710,500; from HEALING

PATH DETOX the deposits totaled approximately $728,000; and from

GET REAL the deposits totaled approximately $120,000.

        47.   Similar to what I observed in my investigation into

CHS-1 and CHS-2, MOORE regularly made transfers using internet-

based money transfer services, namely, Square, Venmo, Facebook

Pay, and Zelle.      These transfers were debited from his Chase

9621 account.

        48.   I identified one of the payees as a client that MOORE

referred to GET REAL and for which it submitted claims for

payment.      Specifically, in MOORE’s conversation with Employee 3

of GET REAL, they discuss MOORE’s client R.G. who, according to

UHG claims for R.G., was admitted to GET REAL from February 18,

2020, through March 6, 2020; from April 21, 2020, through June

29, 2020; from August 8, 2020, through August 15, 2020; and

again from September 28, 2020, through at least October 9, 2020.


                                    37
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 39 of 46 Page ID #:39



UHG paid GET REAL for the claims submitted for R.G.          R.G. was in

HEALING PATH DETOX from July 13, 2020, through August 6, 2020.

HEALING PATH DETOX was paid approximately $82,520 on those

claims.    I observed that MOORE transferred money to R.G. from at

least April 29, 2020, through September 22, 2020, totaling

approximately $7,450.

     49.    I also observed that MOORE regularly withdrew large

sums of cash from his account.      Based on my training and

experience, I know that body brokers also pay brokered patients

in cash in addition to using money transfer services, and CHS-1

told me that he/she often did so.        In September 2020, the cash

withdrawals totaled approximately $42,500; in August 2020,

approximately $48,500; in July 2020, approximately $10,000; and

in June 2020, approximately $18,000.

          a. Basis for the SUBJECT OFFENSE - $16,000 Kickback to
             MOORE
     50.    Relevant to the SUBJECT OFFENSE charged in the

complaint against MOORE, I observed that, on October 5, 2020,

MOORE’s account (held in the name MOORE RECOVERY SOLUTIONS LLC)

received an electronic transfer of $16,000 from a checking

account held in the name STONE RIDGE RECOVERY.

     G.     Interview with Associate 1
     51.    During the investigation, my colleagues, SA Richard

Pandis and SA Mark Malogrino, OPM-OIG, interviewed Associate 1,

a former associate of MOORE’s, during which Associate 1 stated

the following:




                                    38
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 40 of 46 Page ID #:40



            a.   Associate 1 met MOORE in 2016 while both were

residing in a sober living facility.         Associate 1 learned about

body brokering while residing in sober homes and decided to go

into the body brokering business with MOORE.         Associate 1 helped

MOORE recruit individuals and assisted with making travel

arrangements for those individuals to travel to California.

MOORE placed them into facilities in exchange for payment.            One

of those facilities was HEALING PATH.        MOORE paid Associate 1

for the clients he/she recruited.

            b.   MOORE recruited one of Associate 1’s friends who

came to California and later died of drug overdose.          The friend,

A.H., sent Associate 1 a text message, telling him/her that “D”

had recruited him and he was flying to California to enter a

facility.   Associate 1 believed that “D” referred to MOORE

(i.e., by the initial of his first name, Darius).          Associate 1
felt some guilt about A.H.’s death, stating that if he/she had

known that A.H. was being recruited by MOORE, he/she would have

intervened to try to get A.H. into a safer environment that the

one that MOORE would place him in.

     52.    I reviewed the claims data received during this and

other investigations to determine what facility A.H. may have

attended.   I did not find his name in any of the claims data but

I obtained claims data for specific facilities.          From a review

of MOORE’s bank records, he deposited checks from facilities for

which I do not have claims data.         So, A.H. may have attended a

facility for which I do not have claims data.




                                    39
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 41 of 46 Page ID #:41



     H.      Interview with Former Associate 2
     53.     During the investigation, SA Pandis and SA Malogrino

interviewed Associate 2, a former associate of MOORE’s, during

which Associate 2 stated the following:

             a.   Associate 2 came to California in 2016 to enter

an addiction treatment facility.         After finishing his/her own

treatment, Associate 2 stayed in California and was paid by

facilities when he/she referred others.         In 2019, the facilities

started to pay more to brokers who were actively engaged in

efforts to locate and refer patients to facilities.          The

facilities wanted the brokers to form corporate entities that

could be paid for the referrals.

             b.   Associate 2 met MOORE through another broker.

Associate 2 started to work with MOORE and the two of them then

met [CHS-2’s first name], another body broker who worked for GET

REAL and HEALING PATH.     (Associate 2 could not remember that

person’s last name but I believe, based on the information

Associate provided, that he/she was referring to CHS-2.)

             c.   MOORE and Associate 2 referred brokered patients

to GET REAL and HEALING PATH and were paid $20,000 a month for

finding and referring patients to those facilities.          Associate 2

said that the facilities’ owner “[Owner 1 first name]” (i.e.,
Owner 1) gave them a monthly quota of patients to refer for the

$20,000.     Associate 2 explained that the quota varied between

five to eight patients, depending on the patient’s level of

addiction.    (I believe Associate 2 is referring to the level of




                                    40
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 42 of 46 Page ID #:42



care that the patient’s insurance would authorize because of the

addiction, i.e., detox, PHP, or IOP.)
           d.   Associate 2 and MOORE paid the clients they

referred from the funds received from the facilities.           Associate

2 said that the clients were generally paid $500 per week.

Associate 2 explained that amount was “standard” and the

standard had been set by “[CHS-1’s first name].”          (I believe

Associate 2 is referring to CHS-1).

     54.   Associate 2 stopped working with MOORE and eventually

left California.    In November 2020, Associate 2 heard from

others that MOORE was attempting to replace CHS-1 who was “on

the run from law enforcement.”

     I.    December 2020 Search Warrants
     55.   On December 15, 2020, investigators in this matter

executed search warrants at MOORE’s residence and vehicle, and

the warrants were previously issued by the Hon. John D. Early,

United States Magistrate Judge.       (Case Nos. 20-MJ-864 and -866.)

Judge Early also issued a search warrant for another vehicle

believed to belong to MOORE, but investigators were unable to

locate it and thus did not execute that warrant.          (Case No. 20-

MJ-865.)   On the same date, investigators also executed search

warrants for HEALING PATH DETOX (Case No. 20-MJ-872), and for

the business office of LANDMARK and STONE RIDGE (Case No. 20-MJ-

896), each issued by the Hon. Karen E. Scott, United States

Magistrate Judge.    MOORE was encountered at HEALING PATH DETOX

on the date of the search.      Investigators subsequently obtained

a further search warrant for a cellular telephone found on


                                    41
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 43 of 46 Page ID #:43



MOORE’s person during that encounter, also issued by the Hon.

Karen E. Scott, United States Magistrate Judge.          (Case No. 20-

MJ-892.)

     56.   I am aware of the following, among other things,

regarding execution of those search warrants.

           a.   During the search of MOORE’s residence, agents

found executed marketing agreements between MOORE RECOVERY and

GET REAL RECOVERY under which MOORE was to provide marketing and

advertising services to GET REAL RECOVERY.         Under the first

agreement, dated February 15, 2020, GET REAL was to pay MOORE

$12,000 per month. Under the second agreement, dated October 1,

2020, the monthly amount was increased to $70,000 per month.

Owner 1 signed the agreements on behalf of GET REAL and MOORE

signed on behalf of MOORE RECOVERY.

           b.   Additionally, agents found another marketing

agreement, dated May 1, 2020, between HEALING PATH DETOX and

MOORE RECOVERY SOLUTIONS under which HEALING PATH DETOX paid

$10,000 per month for marketing services.        This agreement was

also signed by Owner 1 on behalf of HEALING PATH DETOX.

           c.   The terms of the agreements were essentially the

same — MOORE was to market and advertise the company to health

care providers, employers, and other individuals who were

legally authorized to refer clients or recommend the company’s

services or to potential clients seeking addiction treatment.

           d.   During the search of the residence and MOORE’s

vehicle, agents did not find any documents, literature, or other

items that investigators recognized as indicating MOORE was


                                    42
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 44 of 46 Page ID #:44



engaged in active legitimate marketing efforts.          I reviewed the

results of the forensic examination of a laptop and desktop

computer found in MOORE’s residence.        I did not find any

documents regarding marketing efforts or any documents I would

expect to find if an individual is running a business.           For

example, I did not find any lead sheets, telephone call sheets,

invoices, or any other documentation that one would expect to

find if legitimate marketing efforts were being conducted.             I

also did not find any business documents such as account

payables, account receivables, or any other accounting documents

I would expect to find if either the laptop or computer were

being used by someone running a business.

     57.     The forensic search of MOORE’s cellphone is ongoing

and being conducted by SA Malogrino.        I know from this

investigation and from information provided to me from CHS-1 and

CHS-2 that brokers obtain copies of client’s identification and

insurance cards and then send them via text message to employees

at the facilities.    The employees then have the client’s

insurance benefits checked prior to agreeing to accept the

client.

     58.     In addition to the identification and health insurance

cards, SA Malogrino found text messages that appear to be from

patients to MOORE asking for money and asking to be placed in

treatment.    SA Malogrino also found text messages from patients

to MOORE asking for money and asking to be placed in treatment

where MOORE told the patients he would only talk to them through

the encrypted communication application known as Signal.           The


                                    43
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 45 of 46 Page ID #:45



below excerpt on December 8, 2020, is from D[] to MOORE

discussing placement of D[] and E[].        (Last names for D[] and

E[] were not used in the message and, thus, at this point in the

investigation they have not been identified.)

     D: yo darius its [D]. they kicked me out for no
     reason bro

     D:    just because of word by mouth

     MOORE:   You good g?

     D: yo darius. My boy and [E] need to go back to
     treatment. he has aetna

     MOORE:   Send over his info my boy

     D:    Aetna w[XXX]

     D:    DOB [XX/XX/XX]

     D:    his dads^

     D:    his dob is [XX/XX/XX]

     MOORE:   When is he ready?

     D:    yo im tryna go in with him though

     D: we can stay out for a little though, he has some
     money. but I would only need money for the hotel room.
     Feel me?

     D:    like after his bread runs out…

     D: so whats the deal bro. do you have fb messenger
     [Facebook Messenger], it wont let me use sig [Signal]

     MOORE:   That’s the only thing I talk on.

     MOORE:   Signal.

     59.    During the search of MOORE’s cellphone, SA Malogrino

also found two lists of names in the phone’s Notes application.

The first list, created on November 4, 2020, contains 33 first

names followed by what I believe to be intake and discharge



                                    44
Case 8:21-cr-00079-JLS Document 1 Filed 03/29/21 Page 46 of 46 Page ID #:46



dates from addiction treatment facilities.         The second list,

created on December 1, 2020, contains 42 names, some first and

last name, some first name only, and what I believe to be

intake/discharge dates and insurance providers.          Two names on

the second list, A.S. and J.P., were previously identified

during this investigation as patients brokered by MOORE.

                            IV.   CONCLUSION
     For all the reasons described above, I submit there is

probable cause to believe that MOORE has committed a violation

of Title 18, United States Code, Section 220(a)(1) as described

in paragraph 6 above.


                                                        /s/
                                         Special Agent Kathleen Kennedy
                                         Federal Bureau of
                                         Investigation

Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 29th
                  ____ day of
March, 2021.
          1.
          1.



HONORABLE
 ONORABLE JOHN D. EARLY
HO
H
UNITED STATES MAGISTRATEE JUDGE
                          JUDGE




                                    45
